ELECTRONIC RECORD




           02-14-00068-CR                                        AGGRAVATED ROBBERY


           02-14-00069-CR                                        AGGRAVATED ASSAULT


COA#       02-14-00070-CR                        OFFENSE:        ATT. AGG. KIDNAPPING


STYLE:     jones, rory                           COUNTY:         Denton


COA DISPOSITION:      AFFIRM                     TRIAL COURT:    211th District Court


                                                                 F-2014-0079-C, F-2014-0080-C & F-
DATE: 11/20/14                   Publish:NO      TC CASE #:      2014-0081-C




                          IN THE COURT OF CRIMINAL APPEALS                                  . m*-^ +ms
                                                                   /*74*/«f f47T/V
STYLE:   JONES, RORY v.                               CCA#:
                                                                   u     yg»/v
   PRo        se                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:               S/flZO/Z                          SIGNED:                           PC:.

JUDGE:             -?%4, UAAjUfis\ ,                  PUBLISH:                          DNP:




                                                   PRO        se                        MOTION FOR

                                                   REHEARING IN CCA IS:        cf*-n See/
                                                   JUDGE: f°^              /4/>r;?)£J 2/*~

                                                                             ELECTRONIC RECORD
                                                                             FIT F COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS ' ,LjL ^XJl '
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




4/16/2015                      f|{ \ill 111                   COA No. 02-14-00068-CR
JONES, RORY                Tr.efcNoT[E;2014-00f9-C                             PD-1676-14
Pursuant to Rule 69.4(a) T.R.AP>th@'^eejorfe%eturned to the court of appeals.
                                     -^sazntf**-                          Abe, Acosta C|erk

                             2ND COURT OF APPEALS CLERK
                             DEBRASPISAK
                             401 W. BELKNAP, STE 9000
                             FORT WORTH, TX 76196
                             * DELIVERED VIA E-MAIL *